Morton, C. J.
The defendant now relies only upon his exception to the refusal of the court to rule as requested by him, “ that the statement made to Mary Ann Cummings, that the plaintiff had had intercourse with her, was not actionable under the allegations contained in the fourteenth count, unless other parties were present at the time.”
His argument in support of this exception is, that, as Mary Ann Cummings knew that the charge was false, the plaintiff’s reputation could not have been injured with her; and, as she never repeated the slander until after this action was brought, it could not have been injured with others.
The evidence proved not only the utterance of the defamatory words, but also that they were spoken maliciously. Their utterance to Mrs. Cummings was a publication which entitles the plaintiff to maintain an action, and the question of damages is within the province of the jury. Ho one can say with certainty that the charge may not have had the effect on the mind of Mrs. Cummings to injure the plaintiff, though she knew that it was untrue in its details, so far as it charged her with being an accomplice. Besides, the injury to the character of the plaintiff is not the sole element of damage. The jury have the right to consider the mental suffering of the plaintiff, up to the time of the trial, caused by the publication of these slanderous words. Markham v. Russell, 12 Allen, 573. 2 Greenl. Ev. § 267.
The case of Sheffill v. Van Deusen, 13 Gray, 304, presented a different question. There it was held that uttering slanderous words to the plaintiff himself, no one else being present, was not a publication, so that the plaintiff had no cause of action. In the case at bar, the malicious publication was proved, and the question as to the damages caused by it was properly left to the jury. Exceptions overruled.